                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROBERT G. CLARK,

                            Plaintiff,

              v.                                        Case No. 18-CV-503

MILWAUKEE COUNTY, et al.,

                            Defendants.

                                         ORDER

                                   INTRODUCTION

       On March 3, 2018, Dr. Robert G. Clark filed a complaint against Milwaukee

County, Milwaukee County Behavioral Health Division, and Lora Dooley, the Director

of Medical Services at Behavior Health Division, alleging a due process violation, breach

of contract, breach of implied contract and duty of good faith and fair dealing, negligence,

and interference with business relationship and expectation. (ECF No. 1.) It sought

punitive damages and declaratory and injunctive relief. (Id.) On June 4, 2018, defendants

moved to dismiss Clark’s complaint under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief may be granted. (ECF No. 14.) On August 7,

2018, the court granted defendants’ motion to dismiss Clark’s due process claim. (ECF

No. 22.) After noting that it “would ordinarily decline to exercise supplemental
jurisdiction over the remaining state law claims,” at Clark’s request the court allowed him

fourteen days to file an amended complaint. (ECF No. 22 at 7.)

       Clark filed an amended complaint on August 21, 2018. (ECF No. 23.) The only

material change in the amended complaint is the substitution of an equal protection claim

for the due process claim that the court dismissed. On September 17, 2018, the defendants

moved to dismiss Clark’s amended complaint, again for failure to state a claim. (ECF No.

27.) The defendants’ motion has been fully briefed and is ready for resolution. All parties

have consented to the full jurisdiction of a magistrate judge. (ECF Nos. 8, 16.)

                                          FACTS

       The following facts are taken from the amended complaint.

       Clark is a licensed medical doctor. (ECF No. 23, ¶ 7.) Defendant Milwaukee

County Behavioral Health Division (BHD) is an independent division of defendant

Milwaukee County. (Id., ¶ 9.) Defendant Lora Dooley is the Director of Medical Staff

Services at BHD. (Id., ¶ 10.)

       Clark began working for BHD in 2004 and continued to work there on and off

through 2016. (ECF No. 23, ¶¶ 11-12.) In April 2016 Clark “entered into a contract with

LT Medical, LLC to provide medical services as an independent contractor for and on

behalf of” BHD. (Id., ¶ 13.) Clark worked in this capacity from May 2016 through

September 1, 2017. (Id., ¶¶ 13-20, 31.)




                                             2
       In July 2017 Clark advised Dr. John Schneider, the Medical Director at BHD, and

Dooley that he had accepted a position in Arizona. (ECF No. 23, ¶ 25.) BHD was aware

that Clark’s last day of employment would be September 1, 2017. (Id., ¶ 26.)

       On September 1, 2017, Clark “voluntarily resigned from his position with the BHD

and voluntarily surrendered his medical privileges.” (ECF No. 23, ¶ 31.) On September

6, 2017, Dooley, acting on behalf of BHD, entered a report in the National Practitioner

Data Bank reporting that Clark voluntarily surrendered clinical privileges while under,

or to avoid, investigation relating to professional competence or conduct. (Id., ¶ 35; see 42

U.S.C. § 11133(a)(1)(B).) “The [National Practitioner Data Bank] report asserts that the

Privileging Review Committee received a complaint dated August 24, 2017 and Review

and discussion was scheduled to take place on September 6, 2017.” (ECF No. 23, ¶ 36.)

Clark was never notified of the August 24, 2017 complaint, the scheduled review, or that

he was under investigation at any time prior to the National Practitioner Data Bank entry

on September 6, 2017. (Id., ¶¶ 33, 38-39.)

       Clark “has experienced difficulty and delay in finding employment as a doctor as

a result of the BHD’s report to the [National Practitioner Data Bank].” (ECF No. 23, ¶ 46.)

The difficulty and delay “in finding employment has caused him great financial harm

and will continue to do so for the remainder of his work life.” (Id., ¶ 50.)




                                             3
       The only count in the amended complaint that is based on federal law is Count

One, entitled “Equal Protection.” All remaining counts allege causes of action based on

state law.

                                 STANDARD OF REVIEW

       To survive a motion to dismiss under Rule 12(b)(6) “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face[.]’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim “has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. A claim satisfies this pleading standard

when its factual allegations “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555-56. The court accepts “all well-pleaded facts as true and constru[es] all

inferences in favor of the plaintiff[].” Gruber v. Creditors’ Prot. Serv., 742 F.3d 271, 274 (7th

Cir. 2014).

                                           ANALYSIS

       I.     Equal Protection

       The Equal Protection Clause of the Fourteenth Amendment provides that “no State

shall … deny to any persons within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV, § 1. It “most typically reaches state action that treats a person poorly

because of the person’s race or other suspect classification, such as sex, national origin,



                                               4
religion, political affiliation, among others, or because the person has exercised a

‘fundamental right,’ or because the person is a member of a group that is the target of

irrational government discrimination.” Abcarian v. McDonald, 617 F.3d 931, 938 (7th Cir.

2010).

         However, the Supreme Court has also recognized that the “Equal Protection

Clause gives rise to a cause of action on behalf of a ‘class of one’ where the plaintiff [does]

not allege membership in a class or group.” Village of Willowbrook v. Olech, 528 U.S. 562,

564 (2000). “To prevail on a class-of-one equal protection theory, ‘a plaintiff must allege

that he has been intentionally treated differently from others similarly situated and that

there is no rational basis for the difference in treatment.’” Cannici v. Village of Melrose Park,

885 F.3d 476, 480 (7th Cir. 2018) (quoting Forgue v. City of Chicago, 873 F.3d 962, 968 (7th

Cir. 2017) (internal citation and quotations omitted)). Clark’s amended complaint does

not allege membership in a class or group. Therefore, he is necessarily making a class-of-

one equal protection claim.

         Clark’s class-of-one equal protection claim contests the defendants’ assertion that

he was “under investigation” on September 1, 2017, when he voluntarily resigned from

BHD and surrendered his medical privileges. He alleges that “the defendants knew that

a report to the [National Practitioner Data Bank] was not warranted under the

circumstances because [he] was not under investigation as a matter of law.” (ECF No. 23,

¶ 78.) He contends that “the defendants have not made a report to the [National



                                               5
Practitioner Data Bank] against other doctors under similar circumstances.” (Id., ¶ 80.)

The amended complaint does not identify those “other doctors” or the “similar

circumstances.”

      In moving for dismissal, defendants argue that Clark’s class-of-one equal

protection claim “fails because the United States Supreme Court has limited the scope of

class-of-one equal protection claims, he has not identified a comparator who was treated

differently under similar circumstances, and defendants’ actions had a rational basis.”

(ECF No. 28 at 3-4.)

      In Engquist v. Oregon Department of Agriculture, 553 U.S. 591, 598 (2008), the

Supreme Court held that “the class-of-one theory of equal protection does not apply in

the public employment context.” Defendants argue that “Engquist appears to weigh

heavily against, if not foreclose, [Clark’s] class-of-one claim[.]” (ECF No. 28 at 5.) In

response, Clark argues that “Engquist’s bar on class-of-one claims concerning

discretionary decision making in the public employment context cannot be extended to

post-employment, non-discretionary, statutorily prohibited actions concerning licensing

and regulation.” (ECF No. 32 at 8.)

      Engquist states:

      There are some forms of state action … which by their nature involve
      discretionary decisionmaking based on a vast array of subjective,
      individualized assessments. In such cases the rule that people should be
      “treated alike, under like circumstances and conditions” is not violated
      when one person is treated differently from others, because treating like
      individuals differently is an accepted consequence of the discretion


                                           6
       granted. In such situations, allowing a challenge based on the arbitrary
       singling out of a particular person would undermine the very discretion
       that such state officials are entrusted to exercise.

553 U.S. at 603. The Court found that “[t]his principle applies most clearly in the

employment context, for employment decisions are quite often subjective and

individualized, resting on a wide array of factors that are difficult to articulate and

quantify.” Id. at 604. The Court stated further:

       the class-of-one theory of equal protection—which presupposes that like
       individuals should be treated alike, and that to treat them differently is to
       classify them in a way that must survive at least rationality review—is
       simply a poor fit in the public employment context. To treat employees
       differently is not to classify them in a way that raises equal protection
       concerns. Rather, it is simply to exercise the broad discretion that typically
       characterizes the employer-employee relationship. A challenge that one has
       been treated individually in this context, instead of like everyone else, is a
       challenge to the underlying nature of the government action.

Id. at 605.

       Engquist went on to explain that there are practical problems with class-of-one

equal protection claims when the government acts as an employer:

       In concluding that the class-of-one theory of equal protection has no
       application in the public employment context—and that is all we decide—
       we are guided, as in the past, by the “common-sense realization that
       government offices could not function if every employment decision
       became a constitutional matter.” [Connick v. Myers, 461 U.S. 138, 143 (1983)].
       If, as Engquist suggests, plaintiffs need not claim discrimination on the
       basis of membership in some class or group, but rather may argue only that
       they were treated by their employers worse than other employees similarly
       situated, any personnel action in which a wronged employee can conjure
       up a claim of differential treatment will suddenly become the basis of a
       federal constitutional claim. Indeed, an allegation of arbitrary differential
       treatment could be made in nearly every instance of an assertedly wrongful


                                             7
       employment action—not only hiring and firing decisions, but any
       personnel action, such as promotion, salary, or work assignments—on the
       theory that other employees were not treated wrongfully. [See Engquist v.
       Or. Dep’t of Agric., 478 F.3d 985, 995 (9th Cir. 2007)].

553 U.S. at 607-08. The Court found that

       [t]he practical problem with allowing class-of-one claims to go forward in
       this context is not that it will be too easy for plaintiffs to prevail, but that
       governments will be forced to defend a multitude of such claims in the first
       place, and courts will be obliged to sort through them in a search for the
       proverbial needle in a haystack. The Equal Protection Clause does not
       require “[t]his displacement of managerial discretion by judicial
       supervision.” [Garcetti v. Ceballos, 547 U.S. 410, 423 (2006)].

Id. at 608-09. The Court concluded that

       ratifying a class-of-one theory of equal protection in the context of public
       employment would impermissibly “constitutionalize the employee
       grievance.” [Connick, 461 U.S. at 154]. “The federal court is not the
       appropriate forum in which to review the multitude of personnel decisions
       that are made daily by public agencies.” [Bishop v. Wood, 426 U.S. 341, 349
       (1976)]. Public employees typically have a variety of protections from just
       the sort of personnel actions about which Engquist complains, but the Equal
       Protection Clause is not one of them.

Id. at 609.

       The Court of Appeals for the Seventh Circuit has emphasized that “context

matters” in assessing the reach of Engquist’s limitations on viable class-of-one scenarios.

Hanes v. Zurick, 578 F.3d 491, 495 (7th Cir. 2009). The Seventh Circuit has interpreted

Engquist’s holding to reach “‘disputes related to a public employee’s interactions with

superiors or co-workers.’” Forgue, 873 F.3d at 969 (quoting Avila v. Pappas, 591 F.3d 552,

554 (7th Cir. 2010)). The Seventh Circuit has also “interpreted Engquist to stand for the



                                              8
broad proposition that inherently subjective discretionary governmental decisions may

be immune from class of one claims.” Abcarian, 617 F.3d at 939.

       Having said all of that, Clark was not an employee of BHD; he was an independent

contractor. (See ECF No. 23, ¶ 13.) Thus, a preliminary issue is whether Engquist’s

limitation on cognizable class-of-one equal protection claims in the public employee

context applies to Clark as an independent contractor. The parties do not address this

issue in their briefs.

       The Supreme Court and the Seventh Circuit have not directly addressed this issue,

but the District Court for the Northern District of Illinois has concluded “that Engquist

applies to state-contractor relationships for the same reason that it applies to state-

employee relationships.” Intralot, Inc. v. McCaffrey, 11-CV-08046, 2012 WL 4361451, at *4

(N.D. Ill. September 21, 2012). The Intralot court was persuaded by the Court of Appeals

for the Eleventh Circuit, which “had little trouble applying the reasoning in Engquist,

directed at a [sic] the government-employee relationship, to the circumstances …

involving a government-contractor relationship.” Douglas Asphalt Co. v. Qore, Inc., 541

F.3d 1269, 1274 (11th Cir. 2008). The Eleventh Circuit explained:

       In Board of County Commissioners v. Umbehr, 518 U.S. 668, 116 S. Ct. 2342, 135
       L. Ed. 2d 843 (1996), the [Supreme] Court addressed whether independent
       contractors may bring a § 1983 retaliation claim when a government entity
       has acted against the contractor’s exercise of free speech. Id. at 671-73, 116
       S. Ct. at 2345-46. Having never addressed the issue in the independent
       contractor context, the Court applied its government employment
       precedents to the question. Id. at 673-74, 116 S. Ct. at 2346-47. It did so
       because of the “obvious” similarities between government employees and


                                             9
       government contractors with respect to the issue. Id. at 674, 116 S. Ct. at 2347.
       Specifically, the Court explained that “[t]he government needs to be free to
       terminate both employees and contractors for poor performance, to
       improve the efficiency, efficacy, and responsiveness of service to the public,
       and to prevent the appearance of corruption.” Id. at 674, 116 S. Ct. at 2347.
       The Court further articulated that “absent contractual, statutory, or
       constitutional restriction, the government is entitled to terminate
       [employees and contractors] for no reason at all.” Id.

       Just as in the employee context, and in the absence of a restricting contract
       or statute, decisions involving government contracts require broad
       discretion that may rest “on a wide array of factors that are difficult to
       articulate and quantify.” Engquist, 128 S. Ct. at 2154. We hold, therefore, that
       Engquist controls this case and makes clear that [the independent-contractor
       plaintiff] failed to assert a cognizable right to equal protection.

Id. (emphasis added).

       Similarly, the Court of Appeals for the Tenth Circuit has found that “[i]n light of

Umbehr and Douglas, a relatively strong case can be made that we should follow suit and

extend Engquist to cases involving claims asserted by government contractors, unless, of

course, there is some unique aspect of the case that would take it outside this general

rule.” Planned Parenthood Assoc. of Utah v. Herbert, 828 F.3d 1245, 1256 (10th Cir. 2016); see

SECSYS, LLC v. Vigil, 666 F.3d 678, 690 (10th Cir. 2012) (observing that “it is arguably just

a small step” from Engquist’s conclusion that the class-of-one doctrine does not apply in

situations in which the government acts as an employer “to the conclusion [that] the

doctrine shouldn’t apply when the government interacts with independent contractors—

in both circumstances, the government acts in a more proprietorial and less regulatory

capacity”).



                                              10
        Clark had an employee-like relationship with BHD. The amended complaint

alleges that Clark provided medical services “for and on behalf” of BHD and “resigned

from his position with the BHD.” (ECF No. 23, ¶¶ 13, 31.) And, in opposing the motion

to dismiss, Clark alleges that the defendants’ decision to enter a report in the National

Practitioner Data Bank occurred “after [his] employment relationship ended.” (ECF No.

32 at 7.) In this employee-like context, the government has broad discretion to consider

varied and individualized factors in making a number of personnel decisions relating to

independent contractors, including hiring, disciplining, assigning work, and terminating

them. The rationale set forth in Engquist for not allowing public employees to bring class-

of-one equal protection claims against their governmental employers applies just as much

to independent contractors providing services for the government. “‘The federal court is

not the appropriate forum in which to review the multitude of personnel decisions that

are made daily by public agencies.’” Engquist, 553 U.S. at 609 (quoting Bishop, 426 U.S. at

349).

        As for Clark’s argument that Engquist does not bar his class-of-one claim because

the defendants’ decision to file a report with the National Practitioner Data Bank occurred

after his employment relationship ended, Clark cites no authority stating that the timing

of the report affects the analysis. BHD’s report to the National Practitioner Data Bank still

arose out of the “public employment-like” relationship.




                                             11
       Clark also argues that Engquist does not bar his claim because “the report that the

defendants filed with the [National Practitioner Data Bank] was directly related to the

government’s power to regulate or license” as opposed to its power as an employer. (ECF

No. 32 at 7-8.) Clark relies on the language in Engquist which states that “there is a crucial

difference, with respect to constitutional analysis, between the government exercising

‘the power to regulate or license, as lawmaker,’ and the government acting ‘as proprietor,

to manage [its] internal operation.’” 553 U.S. at 598 (quoting Cafeteria & Rest. Workers v.

McElroy, 367 U.S. 886, 896 (1961)) (alteration in original).

       However, the defendants did not exercise the state’s regulatory or licensing power

in entering the report in the National Practitioner Data Bank. The Health Care Quality

Improvement Act of 1986 compels all health care entities—public and private—to enter a

report when they accept the surrender of clinical privileges of a physician while the

physician is under investigation relating to possible incompetence or improper

professional conduct. See 42 U.S.C. § 11133(a)(1)(B); 42 U.S.C. § 11151(4)(A). A public

health care entity has the same obligation as a private health care entity in “managing its

internal operation” to enter reports in the National Practitioner Data Bank. BHD was

acting as an employer, and not as a lawmaker exercising the state’s power to regulate or

license, when it entered the report.

       Clark further argues that Engquist does not extend to non-discretionary actions.

(ECF No. 32 at 7-8.) Although it’s unclear what action BHD took that Clark alleges was



                                             12
non-discretionary, he presumably is referring to the decision to enter a report in the

National Practitioner Data Bank stating that Clark was under investigation at the time he

resigned from BHD. Of course, to the extent BHD was required to enter the report, it

cannot be charged with violating Clark’s equal protection rights by treating him

differently than others. See Abcarian, 617 F.3d at 939 (“But when the law gives a state actor

no discretion, it is hard to see how a person can claim irrational discrimination when the

law is applied to him.”).

       Moreover, the holding in Engquist was not limited to discretionary actions. The

Seventh Circuit has made clear that, “[u]nder Engquist, the prohibition on class-of-one

claims in the public employment context is categorical.” Geinosky v. City of Chicago, 675

F.3d 743, 747 (7th Cir. 2012) (emphasis added); cf. Alford v. Consol. Gov’t of Columbus, 438

Fed. Appx. 837, 840 (11th Cir. 2011) (“Engquist holds that class-of-one equal protection

claims are categorically prohibited in the public employment context.”) (emphasis added).

As discussed above, Clark’s class-of-one equal protection claim arises in a context

sufficiently analogous to the public employment context so as to be categorically barred.

       Accordingly, the court finds that Clark has failed to allege a cognizable class-of-

one equal protection claim. The defendants’ motion to dismiss Count One (equal

protection) of Clark’s amended complaint will be granted.




                                             13
       II.     State Law Claims

       Although the court has determined that Clark’s equal protection claim must be

dismissed, he argues that his state law claims present a question of federal law

“sufficiently substantial to justify invocation of [this court’s] federal-question subject

matter jurisdiction.” (ECF No. 32 at 7.)

       Clark invokes this court’s jurisdiction pursuant to 28 U.S.C. § 1331, which grants

district courts “original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” (ECF No. 23, ¶ 1.) A case may arise under federal

law in two ways. Gunn v. Minton, 568 U.S. 251, 257 (2013). “Most directly, a case arises

under federal law when federal law creates the cause of action asserted.” Id. However,

“even where a claim finds its origins in state rather than federal law,” the Supreme Court

has “identified a ‘special and small category’ of cases in which arising under jurisdiction

still lies.” Id. at 258 (quoting Empire Healthchoice Assur. Inc. v. McVeigh, 547 U.S. 677, 699

(2006)).

       The Supreme Court has outlined four factors that must be present for a case to fall

within this slim, second category of cases: “federal jurisdiction over a state law claim will

lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

capable of resolution in federal court without disrupting the federal-state balance

approved by Congress.” Gunn, 568 U.S. at 258. “Where all four of these requirements are

met, … jurisdiction is proper because there is a ‘serious federal interest in claiming the



                                               14
advantages thought to be inherent in a federal forum,’ which can be vindicated without

disrupting Congress’s intended division of labor between state and federal courts.” Id.

(quoting Grable, 545 U.S. at 313-314). “This inquiry rarely results in a finding of federal

jurisdiction.” Evergreen Square of Cudahy v. Wisconsin Hous. and Econ. Dev. Auth., 776 F.3d

463, 466 (7th Cir. 2015) (emphasis added).

       Clark argues that his state law claims present a question of federal law because

“[t]he answer to whether [he] was under investigation rests entirely on an interpretation

of the term ‘investigation’ under 42 U.S.C. § 11133(a)(1)(B) that does not appear to have

been addressed in this circuit.” (ECF No. 32 at 6.) However, whether Clark was “under

investigation” does not rest on a court’s interpretation of the term “investigation,” which

is unambiguous. See Doe v. Rogers, 139 F. Supp. 3d 120, 137 (D.D.C. 2015) (“The term

‘investigation’ is ordinarily understood to mean a systematic examination.”). Clark has

not offered a definition of “investigation” alternative to the ordinary definition of the

term. In fact, even Clark admits that whether he was “under investigation” is a question

of fact rather than a question of law. (See ECF No. 32 at 13 (“The question of whether Dr.

Clark was under investigation depends on a disputed set of facts[.]”).)

       Because an interpretation of the term “investigation” is not an essential element of

any of Clark’s state law claims, a federal question is not “necessarily raised” by those

claims. See Peebles v. Chi. State Univ., No. 15-C-2547, 2015 WL 2006434, at *3 (N.D. Ill. May

1, 2015) (“A federal question is not ‘necessarily raised’ when a federal issue is not an



                                             15
essential element of a plaintiff’s state-law claim[s].”). Count Two (breach of contract) of

Clark’s amended complaint turns on whether “BHD failed to follow its policies and

procedures as outlined and described in the Milwaukee County Bylaws.” (ECF No. 23,

¶ 85.) Count Three (breach of implied contract and duty of good faith and fair dealing)

alleges that BHD failed “to provide Dr. Clark with notice and advise him of any actions

that the BHD believed failed to meet a reasonable standard of care” and that it “made the

report to the [National Practitioner Data Bank] with malice, without privilege, and

knowing it was false, or with reckless disregard as to its truth or falsity.” (Id., ¶¶ 90-99.)

Count Four (negligence) turns on whether “the manner and substance of the reporting of

the actions taken against Dr. Clark by the Defendants departed from standards of the

profession, as defined by the profession and the BHD’s employee handbook, Bylaws,

Rules and Regulations.” (Id., ¶ 105.) And Count Five (interference with business

relationship and expectation) turns on whether “[t]he conduct of the BHD … as described

in this action constitutes intentional and unjustified acts of interference with valid

business relationships and expectations that the Defendants knew existed between Dr.

Clark and his prospective employers.” (Id., ¶ 108.)

       As such, the court finds that Clark’s state law claims fail to raise a federal question

which would invoke this court’s jurisdiction pursuant to 28 U.S.C. § 1331. The court

declines to exercise supplemental jurisdiction over Clark’s state law claims and dismisses

them without prejudice. See 28 U.S.C. § 1367(c)(3).



                                             16
       III.   Remaining Claims

       Having concluded that Clark’s federal and state law claims will be dismissed, the

court must also dismiss Count Six (punitive damages) and Count Seven (declaratory and

injunctive relief) of the amended complaint. (ECF No. 23, ¶¶ 110-112.) Count Six must be

dismissed because punitive damages are a type of remedy, not a separate cause of action.

See Estate of Bain v. Transamerica Life Ins. Co., No. 18-C-311, 2018 WL 3328005, at *4 (E.D.

Wis. July 6, 2018). And Count Seven must be dismissed because the Declaratory Judgment

Act, 28 U.S.C. § 2201, is not an independent source of federal subject matter jurisdiction.

Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 935 (7th Cir. 2008).

       IT IS THEREFORE ORDERED that the defendants’ motion to dismiss (ECF No.

27) is granted and this action is dismissed. Count One of Clark’s amended complaint is

dismissed with prejudice, while Counts Two, Three, Four, Five, Six, and Seven are

dismissed without prejudice. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 11th day of December, 2018.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            17
